     Case 1:15-cr-00286-DAD-BAM Document 539 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:15-cr-00286-DAD-BAM-1
12                       Plaintiff,
13            v.                                        ORDER REFERRING DEFENDANT’S
                                                        MOTION FOR MODIFICATION OF
14    HAITHAM EID HABASH,                               SENTENCE TO FEDERAL DEFENDER’S
                                                        OFFICE
15                       Defendant.
16

17           On May 26, 2020, defendant filed a pro se motion for compassionate release pursuant to

18   the First Step Act and 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 538.)

19           Pursuant to General Order No. 595, the Federal Defender’s Office (“FDO”) is appointed

20   to represent defendant in conjunction with the motion for compassionate release. Assistant

21   Federal Defenders Ann McClintock (Ann_McClintock@fd.org) and Carolyn Wiggin

22   (Carolyn_Wiggin@fd.org) are to be included in the CM/ECF’s Notice of Electronic Filing in this

23   action. The FDO shall have sixty (60) days from the date of this order to file a supplement to

24   defendant’s pro se motion or to notify the court and the government it does not intend to file a

25   supplement. Thereafter, absent further order of the court amending the deadlines, the government

26   shall have thirty (30) days from the date of the FDO’s filing to file a response to defendant’s

27   /////

28   /////
                                                       1
     Case 1:15-cr-00286-DAD-BAM Document 539 Filed 06/11/20 Page 2 of 2

 1   motion. Any reply shall be filed within fifteen (15) days of the filing of any response by the

 2   government.

 3   IT IS SO ORDERED.
 4
        Dated:     June 10, 2020
 5                                                     UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
